

116 HR 8765 IH: Modernizing America’s Apprenticeship Act
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8765IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Luetkemeyer (for himself, Mr. Long, Mr. Fulcher, and Mr. Banks) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo codify the Industry-Recognized Apprenticeship Programs of the Department of Labor.1.Short titleThis Act may be cited as the Modernizing America’s Apprenticeship Act.2.Industry-Recognized Apprenticeship Programs of the Department of LaborThe provisions of part 29 of title 29, Code of Federal Regulations, as amended by the final regulations entitled Apprenticeship Programs, Labor Standards for Registration, Amendment of Regulations published by the Department of Education in the Federal Register on March 11, 2020 (85 Fed. Reg. 14294 et seq.), and as in effect on the day before the date of enactment of this Act, shall have the force and effect of enacted law.